Claimant was terminated from his position as a farm manager for, inter alia, failing to perform his duties. The Board disqualified him from receiving unemployment insurance benefits, finding that he was terminated for misconduct. Upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant’s employer, Ger-*843aid Carrus, testified that a number of incidents lead to claimant’s discharge. He stated that claimant could not be found on the job site by the office manager who needed information from him for approval of the payroll. He stated that, as a result of this incident, claimant became abusive and threatened the office manager. Carrus further stated that claimant had instructed another employee to falsify his time card. Finally, Carrus stated that claimant came to work in an intoxicated condition despite prior warnings that he would be fired for such conduct. In view of this testimony, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.